 
 
EXHIBIT 10.1
 
 

 
SHARE REPURCHASE AGREEMENT
 
THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 23rd day of September, 2012, by and among Leucadia National Corporation,
a New York corporation (“Leucadia”), BEI-Longhorn, LLC, a Delaware limited
liability company (the “Seller”) and wholly owned subsidiary of Leucadia, and
Mueller Industries, Inc., a Delaware corporation (the “Purchaser”).
 
RECITALS
 
WHEREAS, the Seller currently owns in the aggregate 10,422,859 shares of common
stock, par value $0.01 per share, of the Purchaser (“Common Shares”);
 
WHEREAS, on the terms and subject to the conditions of this Agreement, the
Seller desires to sell all of its Common Shares to the Purchaser, and the
Purchaser desires to purchase from the Seller all of its Common Shares, on the
terms and conditions set forth in this Agreement (the “Repurchase Transaction”);
and
 
WHEREAS, the Board of Directors of the Purchaser, acting upon the recommendation
of its disinterested directors who are unaffiliated with Leucadia, has approved
the Repurchase Transaction and this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE I
 
SALE AND PURCHASE OF COMMON SHARES
 
Section 1.1 Purchase.  Subject to the terms and conditions of this Agreement, on
the Closing Date (as defined below), the Seller shall sell, assign, transfer,
convey and deliver to the Purchaser, and the Purchaser shall purchase, acquire
and accept from the Seller, free and clear of any and all Liens (as defined
herein), 10,422,859 Common Shares (the “Shares”).  The purchase price for the
Shares shall be $41.00 per share, resulting in a total purchase price of
$427,337,219 (the “Purchase Price”).
 
Section 1.2 Closing.  The closing of the Repurchase Transaction (the “Closing”)
shall take place as soon as reasonably practicable after the date hereof and in
no event later than 12:00 p.m. New York Time on September 26, 2012, or such
other time as mutually agreed among the parties (the “Closing Date”), provided
that this Agreement has not been terminated in accordance with its terms on or
prior to such date.  At the Closing, (i) the Seller shall deliver or cause to be
delivered to the Purchaser all of the Seller’s right, title and interest in and
to the Shares (x) by delivery of one or more certificates evidencing the Shares
being repurchased, endorsed to the Purchaser or accompanied by duly executed
stock powers or other instrument of
 

 
 

--------------------------------------------------------------------------------

 



 
assignment and/or (y) with respect to the Shares that are to be delivered
through the facilities of The Depository Trust Company that are credited to or
otherwise held in a securities account maintained by the Seller, the Seller
shall take such actions as are necessary to provide appropriate instruction to
the relevant financial institution or other entity with which the Seller’s
account is maintained to effect the legally valid transfer of the Shares from
the Seller’s account to an account designated by the Purchaser for the receipt
of the Shares so transferred and (ii) the Purchaser shall pay to the Seller the
Purchase Price in cash by wire transfer of immediately available funds in
accordance with the wire transfer instructions to be provided by the Seller to
the Purchaser.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF LEUCADIA AND THE SELLER
 
Leucadia and the Seller hereby represent and warrant to the Purchaser, as of the
date hereof, as follows:
 
Section 2.1 Existence and Power.
 
(a) Leucadia is a corporation duly formed, validly existing and in good standing
under the laws of the State of New York.  The Seller is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware.  Each of Leucadia and the Seller has the power, authority and
capacity to execute and deliver this Agreement and each of the Transaction
Agreements (as defined herein) to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.
 
(b) The execution and delivery of this Agreement and each of the Transaction
Agreements to which it is a party by Leucadia and the Seller and the
consummation by Leucadia and the Seller of the transactions contemplated hereby
and thereby (i) do not require the consent, approval, authorization, order,
registration or qualification of, or (except for filings pursuant to Section 16
or Regulation 13D under the Securities Exchange Act of 1934 (the “Exchange
Act”)) filing with, any governmental authority or regulatory authority,
including any securities exchange or self-regulatory organization, or court, or
body or arbitrator having jurisdiction over Leucadia or the Seller; and (ii)
except as would not have an adverse effect on the ability of Leucadia or the
Seller, as applicable, to consummate the transactions contemplated by this
Agreement and the Transaction Agreements, do not and will not constitute or
result in a breach, violation or default, or cause the acceleration or
termination of any obligation or right of Leucadia, the Seller or any other
party thereto, under (A) any note, bond, mortgage, deed, indenture, lien,
instrument, contract, agreement, lease or license, whether written or oral,
express or implied, to which Leucadia, the Seller or any of their respective
subsidiaries is a party, (B) Leucadia or the Seller’s organizational documents
or (C) any statute, law, ordinance, decree, order, injunction, rule, directive,
judgment or regulation of any court, administrative or regulatory body,
including any stock exchange or self-regulatory organization, governmental
authority, arbitrator, mediator or similar body.
 

 
- 2 -

--------------------------------------------------------------------------------

 



 


 
Section 2.2 Valid and Enforceable Agreement; Authorization.  This Agreement and
each of the Transaction Agreements to which it is a party have been duly
executed and delivered by Leucadia and the Seller and constitute a legal, valid
and binding obligation of Leucadia and the Seller, as applicable, enforceable
against Leucadia and the Seller in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and by general principles of equity.  Each of Leucadia and the Seller has duly
taken all necessary corporate or limited liability company action to authorize
the execution, delivery and performance of this Agreement and each of the
Transaction Agreements to which it is a party and the transactions contemplated
hereby and thereby.
 
Section 2.3 Title to Shares.  The Seller is the sole owner of the Shares.  No
person or entity has any beneficial ownership of the Shares other than Leucadia
and its affiliates, including the Seller.  The Shares constitute all of the
equity interests of the Purchaser beneficially owned by Leucadia and the
Seller.  The Seller has good and valid title to the Shares, free and clear of
any lien, encumbrance, pledge, charge, security interest, mortgage, title
retention agreement, assessment, option, proxy, agreement to vote, equitable or
other adverse claim (collectively, “Liens”) (other than the Letter Agreement (as
defined herein)), and has not, in whole or in part, (a) assigned, transferred,
hypothecated, pledged or otherwise disposed of the Shares or its ownership
rights in such Shares or (b) given any person or entity any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
such Shares.  There are no (a) securities convertible into or exchangeable for
any of the Shares, (b) options, warrants or other rights to purchase or
subscribe for any of the Shares or (c) contracts, commitments, agreements,
understandings or arrangements of any kind (contingent or otherwise) relating to
the issuance, sale or transfer of any of the Shares (other than the Letter
Agreement).  The delivery and/or release, as applicable, of the Shares to the
Purchaser pursuant to this Agreement will transfer and convey good, valid and
marketable title thereto to the Purchaser, free and clear of all Liens.
 
Section 2.4 Sophistication of Leucadia and the Seller.  Each of Leucadia and the
Seller has such knowledge and experience in financial and business matters and
in making investment decisions of this type that it is capable of evaluating the
merits and risks of making its investment decision regarding the Repurchase
Transaction and of making an informed investment decision.  In entering into
this Agreement, each of Leucadia and the Seller has consulted with its own
advisors and has relied solely upon its own investigation and analysis, without
relying upon the Purchaser.
 
Section 2.5 Access to Information.  Leucadia and the Seller have had the
opportunity to discuss the plans, operations and financial condition of the
Purchaser with their respective officers and directors and have reviewed
information (including information which has been delivered subject to the
Confidentiality Agreement (as defined herein)) necessary to enable Leucadia and
the Seller to evaluate the decision to sell the Shares pursuant to this
Agreement (collectively, the “Provided Information”).  Each of Leucadia and the
Seller acknowledges that the Purchaser may be in possession of material
non-public information about the
 

 
- 3 -

--------------------------------------------------------------------------------

 



 
Purchaser not known to Leucadia and the Seller (“Excluded Information”).  Each
of Leucadia and the Seller hereby waives any and all claims and causes of action
now or hereafter arising against the Purchaser or any of its affiliates based
upon or relating to any alleged non-disclosure of Excluded Information or the
disclosure of the Provided Information and further covenants not to assert any
claims against or to sue the Purchaser or any of its directors, officers,
employees, partners, agents or affiliates for any loss, damage or liability
arising from or relating to its sale of the Shares pursuant to this Agreement
based upon or relating to any alleged non-disclosure of Excluded Information or
the disclosure of the Provided Information.
 
Section 2.6 Acknowledgement; Value of Shares.  Each of Leucadia and the Seller
acknowledges and confirms that it is aware that the Purchaser is not making any
representation or warranty to the Seller whatsoever with respect to the
business, condition (financial or otherwise), properties, prospects,
creditworthiness, status or affairs of the Purchaser, or with respect to the
value of the Shares.  Each of Leucadia and the Seller acknowledges and confirms
that it is aware that the closing sale price of the Common Shares (the “Stock
Price”) has fluctuated since the Seller purchased the Shares and is likely to
continue to fluctuate after the Closing, including possible material increases
to the Stock Price.  Each of Leucadia and the Seller further acknowledges and
confirms that it is aware that future changes and developments in (i) the
Purchaser’s business, financial condition and results of operations, (ii) the
industries in which the Purchaser competes and (iii) overall market and economic
conditions, may have a favorable impact on the value of the Common Shares and/or
the Stock Price after the consummation of the Repurchase Transaction.
 
Section 2.7  No Other Representations or Warranties.  Except for the
representations and warranties contained in this Agreement, neither Leucadia or
the Seller nor any other person on behalf of Leucadia or the Seller makes any
other express or implied representation or warranty with respect to Leucadia or
the Seller or with respect to any other information provided by or on behalf of
Leucadia or the Seller. 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to Leucadia and the Seller, as of
the date hereof, as follows:
 
Section 3.1 Existence and Power.
 
(a) The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.  The Purchaser has the power,
authority and capacity to execute and deliver this Agreement and each of the
Transaction Agreements, to perform the Purchaser’s obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
 

 
- 4 -

--------------------------------------------------------------------------------

 



 


 
(b) The execution and delivery of this Agreement and each of the Transaction
Agreements by the Purchaser and the consummation by the Purchaser of the
transactions contemplated hereby and thereby (i) do not require, except as have
been obtained prior to the date hereof, the consent, approval, authorization,
order, registration or qualification of, or filing with, any governmental or
regulatory authority, including any securities exchange or self-regulatory
organization, or court, or body or arbitrator having jurisdiction over the
Purchaser or any of its subsidiaries (other than the filing by the Purchaser of
a Current Report on Form 8-K with the Securities and Exchange Commission); and
(ii) except as would not have an adverse effect on the ability of the Purchaser
to consummate the transactions contemplated by this Agreement and the
Transaction Agreements, do not and will not constitute or result in a breach,
violation or default, or cause the acceleration or termination of any obligation
or right of the Purchaser, any of the Purchaser’s subsidiaries or any other
party thereto, under (A) any note, bond, mortgage, deed, indenture, lien,
instrument, contract, agreement, lease or license, whether written or oral,
express or implied, to which the Purchaser or any of its subsidiaries is a
party, (B) the Purchaser’s or any of its subsidiaries’ organizational documents
or (C) any statute, law, ordinance, decree, order, injunction, rule, directive,
judgment or regulation of any court, administrative or regulatory body,
including any stock exchange or self-regulatory organization, governmental
authority, arbitrator, mediator or similar body.
 
Section 3.2 Valid and Enforceable Agreement; Authorization.  This Agreement and
each of the Transaction Agreements have been duly executed and delivered by the
Purchaser and constitute a legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and by general principles of equity.  The Purchaser has duly taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and the Transaction Agreements and the transactions contemplated
hereby and thereby.
 
Section 3.3 Sufficient Funds.  Adequate Surplus; Solvency.  The Purchaser has
access to legally available funds sufficient to consummate the transactions
contemplated by this Agreement.  Purchaser has adequate surplus under Delaware
law to consummate the transactions contemplated by this Agreement and is, and
prior to and after giving effect to the consummation of the transactions
contemplated by this Agreement, will be, solvent.
 
Section 3.4 No Other Representations or Warranties.  Except for the
representations and warranties contained in this Agreement, neither the
Purchaser nor any other person on behalf of the Purchaser makes any other
express or implied representation or warranty with respect to the Purchaser or
with respect to any other information provided by or on behalf of the Purchaser.
 

 
- 5 -

--------------------------------------------------------------------------------

 



 
 
 
 
ARTICLE IV
 
COVENANTS
 
Section 4.1 No Transfer of Shares.  From the date hereof through the Closing
Date, each of Leucadia and the Seller agree not to sell, assign, transfer,
pledge, charge, hypothecate, encumber or otherwise dispose of any of its Shares.
 
Section 4.2  Purchaser’s Best Efforts.  Purchaser agrees to use its commercially
reasonable efforts to obtain the funds necessary to consummate the transactions
contemplated by this Agreement as quickly as possible.
 
ARTICLE V
 
MUTUAL CONDITION
 
The respective obligations of the Purchaser, Leucadia and the Seller to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver at or prior to the Closing of the following condition:
 
Section 5.1 No Order.  No governmental authority shall have enacted, issued,
promulgated, enforced or entered any law, injunction, order, decree or ruling
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated by this
Agreement illegal or prohibiting consummation of the transactions contemplated
by this Agreement.
 
ARTICLE VI
 
CONDITIONS OF THE PURCHASER’S OBLIGATION
 
The obligations of the Purchaser to consummate the transactions contemplated by
this Agreement are subject to the satisfaction or waiver at or prior to the
Closing of the following conditions:
 
Section 6.1 Absence of Certain Events.  There shall not have occurred: (i) the
declaration of any banking moratorium or suspension of payments in respect of
banks in the United States (whether or not mandatory), or any limitation
(whether or not mandatory) by any governmental, regulatory or administrative
agency or authority, in each case that would prevent the Purchaser from
borrowing at least $200 million under its outstanding credit facility by 12:00
p.m. New York Time on September 26, 2012; (ii) any general suspension of trading
in securities on the New York Stock Exchange; (iii) the commencement or
escalation of a war, significant act of terrorism, or any other significant
national or international crisis directly or indirectly involving the United
States; or (iv) any decline in at least two of the Dow Jones Industrial Average,
the S&P 500 Composite Index, the New York Stock Exchange Composite Index or the
 

 
- 6 -

--------------------------------------------------------------------------------

 



 
Nasdaq Composite Index of 15% or more measured from the close of business on
September 21, 2012.
 
Section 6.2 Director Resignation Letters.  The Purchaser shall have received
duly executed resignation letters from Ian M. Cumming and Joseph S. Steinberg,
providing for the resignation of such Leucadia designees from the Purchaser’s
Board of Directors, effective immediately upon the Closing, in the form attached
as Exhibit A hereto.
 
ARTICLE VII
 
MISCELLANEOUS PROVISIONS
 
Section 7.1 Termination.
 
(a) This Agreement may be terminated:
 
(1)  
by mutual written consent of the Purchaser, Leucadia and the Seller;

 
(2)  
by the Purchaser, Leucadia or the Seller if the mutual condition to Closing set
forth in Section 5.1 is not fulfilled on the Closing Date; or

 
(3)  
by the Purchaser if the conditions to the Purchaser’s obligations hereunder set
forth in Article VI are not fulfilled on the Closing Date.

 
(b) The termination of this Agreement shall be effectuated by the delivery of
written notice of such termination by the parties terminating this Agreement to
the other party.
 
(c) If this Agreement is terminated in accordance with this Section 7.1 and the
transactions contemplated hereby are not consummated, except as otherwise
specifically provided herein, this Agreement shall be of no further force and
effect, without any liability on the part of any party hereto, except for
Sections 7.6 through 7.21, which shall survive the termination of this
Agreement.  Nothing herein shall relieve any party to this Agreement of
liability for a willful breach of any representation, warranty, agreement,
covenant or other provision of this Agreement prior to the date of termination.
 
Section 7.2 Public Announcements.  Except (i) as required by applicable law,
(ii) as required by obligations pursuant to any listing agreement with any
securities exchange or securities quotation system or (iii) with respect to
disclosures that are consistent in all material respects with prior disclosures
made in compliance with this Section 7.2, each party hereto shall consult with
the other parties before issuing, and give the other parties the opportunity to
review and comment upon, any press release or other public statement with
respect to this Agreement, the Repurchase Transaction or the Transaction.
 

 
- 7 -

--------------------------------------------------------------------------------

 



 
Section 7.3 Non-Disparagement.  Each party hereto covenants and agrees that it
will not, and will cause its directors, officers, and affiliates (which shall
not include Jefferies Group, Inc. and its subsidiaries (“Jefferies”) with
respect to its performance of broker-dealer or investment banking or advisory
services so long as Jefferies (i) is acting in the ordinary course of its
business, (ii) is not acting for or on behalf of us in connection with the
Purchaser, and (iii) would not constitute a member of a “group” with respect to
any securities of the Purchaser) not to,  make any statement, announcement or
other expression (in writing, orally or otherwise) on television, radio, the
internet or other media or to any third party, that is in any way disparaging of
any other party or such other party’s (i) business, operations, management,
prospects or securities or (ii) directors, officers, employees, partners,
agents, representatives or affiliates; provided, however, that this Section 7.3
shall not be violated by statements which are truthful, complete and made in
good faith in response to any question, inquiry or request for information
required by legal process or governmental inquiry.
 
Section 7.4 Guarantee.  Leucadia, intending to be legally bound, hereby
absolutely, irrevocably and unconditionally guarantees, on the terms and
conditions set forth herein, the due and punctual performance by the Seller of
all of its obligations hereunder.
 
Section 7.5 Leucadia Matters.  Concurrently with the execution of this
agreement, Leucadia and the Seller have delivered to the Purchaser duly executed
copies of: (i) an Amended and Restated Letter Agreement, by and between the
Purchaser and Leucadia, in the form attached hereto as Exhibit B, which
agreement amends and restates the Letter Agreement, dated September 2, 2011, by
and between the Purchaser and Leucadia (the “Letter Agreement”); (ii) a
Termination Agreement, which terminates the Registration Rights Agreement, dated
May 17, 2012, by and between the Purchaser and Leucadia (the “Termination
Agreement”, and together with the Letter Agreement, the “Transaction
Agreements”); and (iii) a letter from Leucadia to the Purchaser certifying,
pursuant to Section 4 of the Confidentiality Agreement, dated April 5, 2012,
between the Purchaser and Leucadia (the “Confidentiality Agreement”), that
Leucadia will destroy all Confidential Information (as such term is defined in
the Confidentiality Agreement) promptly following the Closing.
 
Section 7.6 Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day or
(iii) one business day after deposit with a nationally recognized overnight
courier, specifying next-day delivery, with written verification of
receipt.  All communications shall be sent to the addresses set forth below or
such other address or facsimile number as a party may from time to time specify
by notice to the other parties hereto.
 
If to the Purchaser, to:
 
Mueller Industries, Inc.
8285 Tournament Drive, Suite 150
Memphis, Tennessee 38125

 
- 8 -

--------------------------------------------------------------------------------

 



 


Attention: Gary Wilkerson
Fax: (901) 753-3254
 
with a copy (which shall not constitute notice) to:
 
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention: Serge Benchetrit
Fax: (212) 728-8111
 
if to Leucadia or the Seller, to:
 
Leucadia National Corporation
315 Park Avenue South
New York, New York 10010
Attention: Joseph S. Steinberg
Fax: (212) 598-3245


with a copy to:
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Andrea Bernstein
Fax: (212) 310-8007


 
Section 7.7 Entire Agreement.  This Agreement and the other documents and
agreements executed in connection with the Repurchase Transaction embody the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior written and contemporaneous oral
agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including any term sheets, emails or draft documents.
 
Section 7.8 Assignment; Binding Agreement.  No party may assign this Agreement
or any of its rights and obligations hereunder without the prior written consent
of the other parties hereto.  This Agreement and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns.
 
Section 7.9 Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but both of which taken together shall
constitute one and the same instrument.  Any counterpart or other signature
hereupon delivered by facsimile or
 

 
- 9 -

--------------------------------------------------------------------------------

 



 
other electronic means shall be deemed for all purposes as constituting good and
valid execution and delivery of this Agreement by such party.
 
Section 7.10 Governing Law; Trial by Jury.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York
without regard to principles of conflicts of laws.  Each party hereto waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any action, suit or proceeding arising out of or relating
to this Agreement or any transaction contemplated hereby.
 
Section 7.11 No Third Party Beneficiaries or Other Rights.  Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.
 
Section 7.12 Amendment; Waiver.  This Agreement and its terms may not be
changed, amended, waived, terminated, augmented, rescinded or discharged, in
whole or in part, except by a writing executed by the parties hereto.
 
Section 7.13 No Brokers.  Except as previously disclosed to the other party in
writing, no party has engaged any third party as broker or finder or incurred or
become obligated to pay any broker’s commission or finder’s fee in connection
with the transactions contemplated by this Agreement.
 
Section 7.14 Further Assurances.  Each party hereto hereby agrees to execute and
deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions consistent with the
terms of this Agreement as may be reasonably necessary in order to accomplish
the transactions contemplated by this Agreement.
 
Section 7.15 Costs and Expenses.  Each party hereto shall each pay its own costs
and expenses, including any commission or finder’s fee to any broker or finder,
incurred in connection with the negotiation, drafting, execution and performance
of this Agreement.
 
Section 7.16 Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
Section 7.17 Time of Essence.  Time is of the essence in the performance of each
and every term of this Agreement.
 

 
- 10 -

--------------------------------------------------------------------------------

 



 


 
Section 7.18 Headings.  The article and section headings herein are for
convenience of reference only, do not constitute part of this Agreement and will
not be deemed to limit or otherwise affect any of the provisions hereof.
 
Section 7.19 Construction.  The definitions given for terms in this Agreement
shall apply equally to both the singular and plural forms of the terms
defined.  Whenever the context may require, any term shall include the
corresponding masculine, feminine and neuter forms.  The word “including” shall
be deemed to be followed by the phrase “without limitation”.  All references to
“$” are to the lawful currency of the United States of America.  The term
“business day” shall mean any day other than a Saturday, Sunday or a day on
which banking institutions in New York, New York, are authorized or obligated to
close.  The words “this Agreement”, “hereof”, “hereunder”, “herein”, “hereby” or
words of similar import shall refer to this Agreement as a whole and not to a
particular section, subsection, clause or other subdivision of this Agreement,
unless the context otherwise requires.
 
Section 7.20 Specific Performance.  The parties acknowledge and agree that a
party could not be made whole by monetary damages in the event that any of the
provisions of this Agreement are not performed by the other party in accordance
with their specific terms or are otherwise breached.  Accordingly, the parties
agree that, in any such event, the parties shall be entitled to seek an
injunction or injunctions to specifically enforce the terms and provisions
hereof in an action instituted in any court of the State of New York having
subject matter jurisdiction in respect thereof, and the parties further hereby
agree to waive any requirement for the securing or posting of a bond in
connection with the obtaining of such injunctive or other equitable relief.
 
Section 7.21 Joint and Several Obligations.  The respective obligations of
Leucadia and the Seller under this Agreement shall be joint and several.
 
Section 7.22 Survival.  The representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing for a period of
one year from the date hereof, provided that Section 7.3 shall survive the
Closing for a period of 18 months from the date hereof.
 
[Signature pages follow]
 

 
- 11 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
 

  MUELLER INDUSTRIES, INC.          
 
By:
/s/  Gregory L. Christopher      
Name: Gregory L. Christopher
     
Title: Chief Executive Officer
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Share Repurchase Agreement]

 
- 12 -

--------------------------------------------------------------------------------

 

 
 


 

  LEUCADIA NATIONAL CORPORATION          
 
By:
/s/  Joseph A. Orlando      
Name: Joseph A. Orlando
     
Title: Vice President and Chief Financial Officer
         

 
 
 
 

  BEI-LONGHORN, LLC          
 
By:
/s/  Joseph A. Orlando      
Name: Joseph A. Orlando
     
Title: President
         

 
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 13 -